       Case 18-35672             Doc 23        Filed 04/04/19 Entered 04/04/19 16:32:18                       Desc Main
                                                  Document Page 1 of 1

                                              United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Nicole C Trotter                                            )           Chapter 13
                                                                   )           Case No. 18 B 35672
         Debtor(s)                                                 )           Judge LaShonda A. Hunt

                                                        Notice of Motion

     Nicole C Trotter                                                          Debtor A ttorney: David M Siegel
     12419 S. LaSalle                                                          via Clerk's ECF noticing procedures
     Chicago, IL 60628


                                                                               >   Dirksen Federal Building
On April 29, 2019 at 10:30 am, I will appear at the location listed to the     >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 719
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Friday, April 5, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 12/28/2018.

2.   The debtor(s) have failed to commit all disposable income to the plan.

3. The Debtor has failed to amend schedule E and the plan to add the priority debt owed to the Illinois Department of
   Revenue for income tax debt for 2017 and 2018.

4. The Debtor has failed to provide proof of car insurance.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
